
	

113 HR 5093 IH: Children’s Firearm Marketing Safety Act
U.S. House of Representatives
2014-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5093
		IN THE HOUSE OF REPRESENTATIVES
		
			July 14, 2014
			Ms. Kelly of Illinois introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To direct the Federal Trade Commission to prescribe rules prohibiting the marketing of firearms to
			 children, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Children’s Firearm Marketing Safety Act.
		2.Prohibition of marketing firearms to children
			(a)Conduct prohibitedNot later than one year after the date of the enactment of this Act, the Federal Trade Commission
			 shall promulgate rules in accordance with section 553 of title 5, United
			 States Code, to prohibit any person from marketing firearms to children.
			 Such rules shall include the following:
				(1)A prohibition on the use of cartoon characters to promote firearms and firearm products.
				(2)A prohibition on firearm brand name merchandise marketed for children (such as hats, t-shirts, and
			 stuffed animals).
				(3)A prohibition on the use of firearm marketing campaigns with the specific intent to appeal to
			 children.
				(4)A prohibition on the manufacturing of a gun with colors or designs that are specifically designed
			 with the purpose to appeal to children.
				(5)A prohibition on the manufacturing of a gun intended for use by children that does not clearly and
			 conspicuously note the risk posed by the firearm by labeling somewhere
			 visible on the firearm any of the following:
					(A)Real gun, not a toy..
					(B)Actual firearm the use of which may result in death or serious bodily injury..
					(C)Dangerous weapon.
					(D)Other similar language determined by the Federal Trade Commission.
					(b)Enforcement
				(1)Unfair or deceptive acts or practicesA violation of a rule promulgated under subsection (a) shall be treated as a violation of a
			 regulation under section 18(a)(1)(B) of the Federal Trade Commission Act
			 (15 U.S.C. 57a(a)(1)(B)) regarding unfair or deceptive acts or practices.
				(2)Powers of CommissionThe Federal Trade Commission shall enforce this Act in the same manner, by the same means, and with
			 the same jurisdiction as though all applicable terms and provisions of the
			 Federal Trade Commission Act were incorporated into and made a part of
			 this Act. Any person who violates the regulations promulgated under
			 subsection (a) shall be subject to the penalties and entitled to the
			 privileges and immunities provided in the Federal Trade Commission Act.
				(c)Actions by States
				(1)In generalIn any case in which the attorney general of a State has reason to believe that an interest of the
			 residents of such State has been or is threatened or adversely affected by
			 an act or practice in violation of a rule promulgated under subsection
			 (a), the State, as parens patriae, may bring a civil action on behalf of
			 the residents of the State in an appropriate State court to—
					(A)enjoin such act or practice;
					(B)enforce compliance with such rule;
					(C)obtain damages, restitution, or other compensation on behalf of residents of the State; or
					(D)obtain such other legal and equitable relief as the court may consider to be appropriate.
					(2)NoticeBefore filing an action under this subsection, the attorney general, official, or agency of the
			 State involved shall provide to the Federal Trade Commission a written
			 notice of such action and a copy of the complaint for such action. If the
			 attorney general, official, or agency determines that it is not feasible
			 to provide the notice described in this paragraph before the filing of the
			 action, the attorney general, official, or agency shall provide written
			 notice of the action and a copy of the complaint to the Federal Trade
			 Commission immediately upon the filing of the action.
				(3)Authority of Federal Trade Commission
					(A)In generalOn receiving notice under paragraph (2) of an action under this subsection, the Federal Trade
			 Commission shall have the right—
						(i)to intervene in the action;
						(ii)upon so intervening, to be heard on all matters arising therein; and
						(iii)to file petitions for appeal.
						(B)Limitation on State action while Federal action is pendingIf the Federal Trade Commission or the Attorney General of the United States has instituted a civil
			 action for violation of a rule promulgated under subsection (a) (referred
			 to in this subparagraph as the Federal action), no State attorney general, official, or agency may bring an action under this subsection during
			 the pendency of the Federal action against any defendant named in the
			 complaint in the Federal action for any violation of such rule alleged in
			 such complaint.
					(4)Rule of constructionFor purposes of bringing a civil action under this subsection, nothing in this Act shall be
			 construed to prevent an attorney general, official, or agency of a State
			 from exercising the powers conferred on the attorney general, official, or
			 agency by the laws of such State to conduct investigations, administer
			 oaths and affirmations, or compel the attendance of witnesses or the
			 production of documentary and other evidence.
				(d)DefinitionsIn this section:
				(1)ChildThe term child means an individual that is less than 18 years of age.
				(2)FirearmThe term firearm has the meaning given that term in section 921 of title 18, United States Code.
				
